Citation Nr: 9928746	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee instability, currently evaluated as 20 percent 
disabling, to include entitlement to an extraschedular 
evaluation.

2.  Entitlement to a compensable disability rating for 
perianal cysts, to include entitlement to an extraschedular 
evaluation.

3.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
February 1998, to include entitlement to an extraschedular 
evaluation.

4.  Entitlement to a disability rating higher than 10 percent 
for meralgia paresthetica, right leg, on appeal from the 
initial grant of service connection, to include entitlement 
to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1966 and from October 1966 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A February 1997 rating decision, in 
pertinent part, denied increased disability ratings for the 
veteran's service-connected right knee disorder and perianal 
cysts and granted a 30 percent disability rating for his 
PTSD.  An April 1998 rating decision granted service 
connection for meralgia paresthetica, right leg, with 
assignment of a zero percent disability rating.  

A Supplemental Statement of the Case of September 1998 
granted a 20 percent disability rating for the veteran's 
right knee disorder and a 10 percent disability rating for 
his meralgia paresthetica, right leg.  Both evaluations were 
effective date of receipt of claim.  Since this was not a 
full grant of the benefits sought on appeal, these issues 
remain before the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit). 

An April 1999 rating decision granted a 100 percent 
disability rating for the veteran's PTSD effective February 
6, 1998.  Therefore, the veteran's claim for an increased 
rating for PTSD has been characterized as shown above.

The veteran's representative has raised the issues of 
entitlement to extraschedular disability ratings pursuant to 
38 C.F.R. § 3.321(b) for each of the veteran's service-
connected disorders.  The RO has considered whether such 
ratings are appropriate in the supplemental statements of the 
case.  The question of an extraschedular rating is a 
component of the veteran's claims for higher ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96.  Therefore, the claims before the Board have been 
recharacterized as shown above in order to include this 
issue.

At the hearing in July 1998, the veteran and his 
representative raised a claim of entitlement to an increased 
disability rating for the veteran's service-connected heart 
disorder.  This issue has not been adjudicated by the RO, and 
it is not inextricably intertwined with the other issues 
before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of these claims. 

At his hearing in 1999, the veteran testified that he has 
been awarded Social Security disability benefits.  He has 
also submitted evidence showing that he has been awarded 
disability retirement benefits from the Office of Personnel 
Management.  The bases of the awards of benefits are not 
known, but the veteran's testimony in 1999 suggested that 
some of his service-connected disabilities were considered 
disabling by these federal agencies.  The decisions awarding 
the veteran disability and retirement benefits may be 
relevant to his claims.  See, e.g., Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight).

The law requires that "[t]he head of any Federal department 
or agency shall provide such information to the Secretary as 
the Secretary may request for purposes of determining 
eligibility for or amount of benefits, or verifying other 
information with respect thereto."  38 U.S.C.A. § 5106 (West 
1991).  The RO should obtain the decisions from the Social 
Security Administration and the Office of Personnel 
Management concerning the veteran's awards of benefits.  It 
is not necessary to obtain the records supporting the award 
of Social Security benefits, since the veteran testified that 
this was based solely on his VA treatment records.  However, 
the medical records supporting the decision of the Office of 
Personnel Management should be requested.  

While this claim is in remand status, the RO must obtain the 
veteran's VA records for treatment since December 1998 (the 
latest outpatient records associated with the claims file).  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Request the veteran's medical and 
adjudication records from the Office of 
Personnel Management.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

2.  Request a copy of the decision from 
the Social Security Administration 
granting the veteran's claim for 
disability benefits.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Obtain and associate with the claims 
file the veteran's medical records for 
all hospitalization and outpatient 
treatment from December 1998 to the 
present from the VA Medical Center in 
North Little Rock. 

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand. 

The RO should review the evidence of 
record at the time of the April 1998 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's meralgia paresthetica, 
right leg, then consider all the evidence 
of record to determine whether the facts 
show that the veteran was entitled to a 
higher disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should 
consider whether the veteran is entitled 
to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for any 
of these service-connected disorders.

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the meralgia paresthetica, right 
leg, issue as on appeal from the initial 
grant of service connection.  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


